[Cite as State v. Grigley, 2014-Ohio-3950.]




          IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                        :

        Plaintiff-Appellee                           :      C.A. CASE NO.      26065

v.                                                   :      T.C. NO.    13CR1377

TOMAS GRIGLEY                                        :       (Criminal appeal from
                                                             Common Pleas Court)
        Defendant-Appellant                          :

                                                     :

                                              ..........

                                              OPINION

                          Rendered on the          12th    day of        September         ,
2014.

                                              ..........

TIFFANY C. ALLEN, Atty. Reg. No. 0089369, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

ELIZABETH C. SCOTT, Atty. Reg. No. 0076045, 120 W. Second Street, Suite 603,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                              ..........

FROELICH, P.J.

                 {¶ 1} After the trial court overruled his motion to suppress, Tomas Grigley
                                                                                           2

pled no contest to possession of cocaine (equal to or more than 27 grams, but less than 100

grams), possession of marijuana (equal to or more than 200 grams, but less than 1,000

grams), and having weapons while under disability.         The trial court found him guilty,

imposed concurrent sentences totaling four years in prison, and suspended Grigley’s driver’s

license for three years.

        {¶ 2}    Grigley appeals from his convictions, claiming that the trial court erred in

denying his motion to suppress. For the following reasons, the trial court’s judgment will

be affirmed.

                                               I.

        {¶ 3}    Sergeant Matthew Beavers and Officer John Howard, both of the Dayton

Police Department, testified for the State at the suppression hearing.      Their testimony

established the following facts.

        {¶ 4}    On May 3, 2013, Sgt. Beavers was working with the Ohio State Highway

Patrol’s “Operation Shield” task force on a three-day countywide operation. Beavers was

assigned to address complaints to the Dayton Police Department’s drug hotline by

performing a “knock and advise” at hotline complaint and repeat call locations. A “knock

and advise” is a procedure whereby police officers, without a search warrant, knock on the

door of the residence, advise the occupants that there have been complaints of drug activity,

and ask the residents to walk the officers through the home to dispel the complaints.

Beavers testified that cooperation by the residents is voluntary.

        {¶ 5}    At approximately 7:00 p.m., Sgt. Beavers and four other officers went to 516

Pritz Avenue to perform a “knock and advise,” based on information from the drug hotline
                                                                                             3

that a large amount of drugs and weapons were being sold at the residence. Grigley and

another man were on the front porch of the residence – a two-story, single-family home –

when officers began to arrive. The two men went inside the home.

       {¶ 6}    Sgt. Beavers and another officer knocked on the front door of the house,

while other officers stood in the alley that ran alongside the home. Grigley came to the door

and opened it approximately 12 inches. Beavers asked Grigley if he would step outside,

because there were large dogs inside the home; Grigley came out. Beavers explained to

Grigley why the officers were there, showed Grigley the knock and advise form, filled in

Grigley’s information, and asked Grigley “if he minded walking [the officers] through the

house just to squash the complaint.” Grigley agreed and told Beavers that several rooms

belonging to his landlord had locks on them and that he (Grigley) had no key. Sgt. Beavers

testified that he and Grigley had “a very cordial conversation” and that Grigley was “very

cooperative.” Beavers denied making any threats or promises or using a show of force to

obtain Grigley’s compliance.

       {¶ 7}     Grigley walked Sgt. Beavers and another officer (Officer Williams) through

most of the house, including the living room, sitting room, and kitchen on the first floor, and

two out of three bedrooms and a bathroom on the second floor. The door to the basement

was secured with a combination lock, and the door to the third upstairs bedroom was

padlocked. Sgt. Beavers observed marijuana growing materials, some light bulbs used for

growing plants, some power converter boxes, and potting soil and fertilizer in an open

upstairs bedroom.     He testified that the house had an “overwhelming” odor of raw

marijuana.
[Cite as State v. Grigley, 2014-Ohio-3950.]
        {¶ 8}     After the walk-through, Grigley and the officers went back outside. Sgt.

Beavers talked to Grigley about the odor of marijuana and the items he observed in the

house and advised Grigley that it appeared as if a grow operation were being conducted

there. Grigley denied that a grow operation was being operated and stated that he did not

know what was in the locked rooms. Grigley appeared to be “stressed.”

        {¶ 9}     Sgt. Beavers asked Grigley if the officers could search the house. When

Grigley asked why, Beavers again explained the items and smell that indicated a grow

operation in the house. Grigley sat down on the front steps and spoke with Officer Howard.

 Sgt. Beavers walked away and called a sergeant in the drug unit to discuss the house and

ask for assistance if they needed to get a search warrant. While Sgt. Beavers was talking

with the other sergeant, Grigley asked Officer Howard what would happen if he did not

consent to a search. Howard responded that “Sgt. Beavers sounds like he’s working on

getting a search warrant.”

        {¶ 10}     When Sgt. Beavers returned to Grigley and Officer Howard, Sgt. Beavers

again asked if Grigley would consent to a search of the house. Grigley stated, “Yes, can I

call my attorney first?” The officers permitted Grigley to do so. Grigley pulled out his

phone and “fumbled around with it for * * * 15 seconds maybe” and then put it back in his

pocket. Sgt. Beavers again asked if Grigley would consent to a search of the residence.

Grigley asked if he could call “his people,” which he explained as his family. For safety

reasons, Sgt. Beavers did not allow Grigley to call family members and, instead, asked

Grigley to hand his phone to Officer Williams. Grigley complied. Sgt. Howard again

asked Grigley if he would sign a consent-to-search form. Grigley agreed and advised

Beavers that there was a “little bit” of marijuana in the house.
[Cite as State v. Grigley, 2014-Ohio-3950.]
         {¶ 11} Officer Howard went to his cruiser, retrieved a consent-to-search form, and

instructed Grigley to read it over and ask any questions. Howard told Grigley that, if he

agreed to consent, he should print his name at the top and sign at the bottom. Grigley

looked at the form for a few minutes, wrote his name at the top, and signed the bottom;

Officer Williams signed it as a witness. (Sgt. Beavers observed Grigley read over and

execute the form, but Beavers did not sign the form.) Sgt. Beavers asked Grigley if he

would mind if the officers damaged the locks on the basement and bedroom doors; Grigley

orally gave the officers permission to damage the locks, and it was written on the form.1

Officer Howard described Grigley as complaint, easy-going, cooperative, and cordial.

Howard testified that Grigley signed the consent-to-search form voluntarily, and Howard

denied making any threats or coercing Grigley.

         {¶ 12} Officers searched the residence. Officer Howard located a bag of cocaine

under a couch cushion in the living room. Three large bags of marijuana, a bag of cocaine,

a digital scale with cocaine residue, and a spoon with cocaine residue were found in kitchen

cabinets. A firearm was located in Grigley’s bedroom. Money was “scattered all over” the

house. After cutting the lock to the upstairs bedroom, a marijuana grow operation was

discovered in that bedroom; the room contained a “little bit of marijuana” that had recently

been cultivated. The basement contained a press for compressing powder cocaine or heroin.

              1
                   Sgt. Beavers testified that he was “under the impression that he [Grigley] was lying” about his lack of control over
   the locked rooms. Beavers testified that Grigley was the only one who lived in the house, Grigley had control over the house,
   and Grigley could not provide a name or phone number for his landlord. Accepting, for sake of argument, Grigley’s statement to
   the officers that his landlord had locked the third bedroom and the basement, we question whether Grigley had the authority to
   consent to a search of those rooms. But even if Grigley’s consent were invalid, neither party has argued standing in the briefs,
   and there is no evidence that Grigley had an expectation of privacy in those rooms or that the charged offenses resulted from a
   search of those two locations.
                                                                                                6

 The search took approximately 30 minutes to complete. Grigley was arrested and given

Miranda warnings. He did not make any statements.

        {¶ 13} At the suppression hearing, Grigley did not testify, but offered the testimony

of William Walters, who stated that he was working on a car across the street from Grigley’s

house at the time of the search. Walters testified, in part, that he heard Grigley say that he

wanted to call his attorney and that “the officer snatched the phone out of his [Grigley’s]

hand.” The trial court expressly found that Walters’s testimony was not credible.

        {¶ 14}   Grigley was indicted on possession of cocaine, possession of marijuana,

and having weapons while under disability.           Grigley moved to suppress the evidence

obtained from the search of his residence. After a hearing, the trial court denied the motion,

finding that Grigley voluntarily consented to both the walk-through and the search of his

home.    Grigley later pled no contest to the charges, and the court sentenced him

accordingly.

                                               II.

        {¶ 15} Grigley appeals from his conviction. His sole assignment of error states:

“The court erred when it found Defendant’s consent to search was voluntary.”

        {¶ 16}    In ruling on motions to suppress, the trial court “assumes the role of the

trier of fact, and, as such, is in the best position to resolve questions of fact and evaluate the

credibility of the witnesses.” State v. Retherford, 93 Ohio App. 3d 586, 592, 639 N.E.2d
498 (2d Dist.1994), citing State v. Clay, 34 Ohio St. 2d 250, 298 N.E.2d 137 (1972). In

reviewing the trial court’s ruling, an appellate court must “accept the trial court’s findings of

fact if they are supported by competent, credible evidence. Accepting those facts as true,
                                                                                           7

we must independently determine as a matter of law, without deference to the trial court’s

conclusion, whether they meet the applicable legal standard.” Id.; see State v. Griffin, 2d

Dist. Montgomery No. 25431, 2013-Ohio-3036, ¶ 15.

       {¶ 17}    The Fourth Amendment to the United States Constitution protects

individuals from unreasonable searches and seizures. Terry v. Ohio, 392 U.S. 1, 88 S. Ct.
1868, 20 L. Ed. 2d 889 (1968). “[P]hysical entry of the home is the chief evil against which

the wording of the Fourth Amendment was directed.” (Citation omitted.) Payton v. New

York, 445 U.S. 573, 585, 100 S. Ct. 1371, 63 L. Ed. 2d 639 (1980). “Absent a warrant, police

have no greater rights on another’s property than any other visitor has.” State v. Peterson,

173 Ohio App. 3d 575, 2007-Ohio-5667, 879 N.E.2d 806, ¶ 17 (2d Dist.).                “Under

applicable legal standards, the State has the burden of showing the validity of a warrantless

search, because warrantless searches are ‘per se unreasonable under the Fourth Amendment

– subject only to a few specifically established and well delineated exceptions.’” State v.

Hilton, 2d Dist. Champaign No. 08-CA-18, 2009-Ohio-5744, ¶ 21-22, citing Xenia v.

Wallace, 37 Ohio St. 3d 216, 218, 524 N.E.2d 889 (1988); State v. Powell, 2d Dist.

Champaign No. 2012 CA 14, 2012-Ohio-5104, ¶ 16.

       {¶ 18} One exception to the warrant requirement is a search conducted with the

resident’s consent. Schneckloth v. Bustamonte, 412 U.S. 218, 249, 93 S. Ct. 2041, 36
L. Ed. 2d 854 (1973); State v. Posey, 40 Ohio St. 3d 420, 427, 534 N.E.2d 61 (1988). For a

warrantless search to be valid based on consent, the State must “establish, by clear and

convincing evidence, that consent to the search was freely and voluntarily given.” Powell at

¶ 17, citing Posey at 427.     “‘Consent’ that is the product of official intimidation or
                                                                                             8

harassment is not consent at all. Citizens do not forfeit their constitutional rights when they

are coerced to comply with a request that they would prefer to refuse.” Florida v. Bostick,

501 U.S. 429, 438, 111 S. Ct. 2382, 115 L. Ed. 2d 389 (1991).

       {¶ 19}    “[W]hether a consent to a search was in fact ‘voluntary’ or was the product

of duress or coercion, express or implied, is a question of fact to be determined from the

totality of all the circumstances.” Schneckloth at 227. “Knowledge of the right to refuse

consent is not a prerequisite to establishing voluntary consent, but is a relevant factor to be

taken into account. Consent to a search that is obtained by threats or force, or granted only

in submission to a claim of lawful authority, is invalid. Such ‘lawful authority’ is an

express or implied false claim by police that they can immediately proceed to make the

search in any event.” (Citations omitted.) State v. Sears, 2d Dist. Montgomery No. 20849,

2005-Ohio-3880, ¶ 37.

       {¶ 20}    Grigley claims that his consent to search his home was coerced. He states

that there were multiple officers on the scene, who advised him that complaints had been

made to the drug hotline regarding his house. In his brief, Grigley emphasizes that he asked

to contact his attorney before consenting to a search, but he was “never permitted to make

any phone calls, and his phone is taken by the police.” Grigley further notes that when he

asked what would happen if he did not consent, the officers told him that Sgt. Beavers was

attempting to get a search warrant.

       {¶ 21} Grigley’s encounter with the police began as a “knock and advise,” which is

typically a consensual encounter. This court has recognized “knock and advise” encounters

“as a legitimate investigative technique at the home of a suspect or an individual with
                                                                                             9

information about an investigation.” State v. Miller, 2012-Ohio-5206, 982 N.E.2d 739,

¶ 16 (2d Dist.). A police officer’s attempt to conduct a “knock and advise” can become

coercive, however, if the officer asserts his authority, refuses to leave, or otherwise makes

the people inside feel they cannot refuse to open the door. Id.

       {¶ 22}    The suppression hearing testimony established, and the trial court found,

that five officers, in marked cruisers and the uniform of the day, went to Grigley’s residence.

 A few officers went down the alley along the side of the house, while Sgt. Beavers and

Officer Williams went to the front door. Because of the dogs inside the house, Beavers

asked Grigley if he would step outside, and Grigley did. Beavers notified Grigley of the

reason for the officers’ presence at the house (the drug complaints), showed Grigley the

“knock and advise” form, and asked Grigley if he would be willing to allow the officers to

walk through the house to dispel the complaints. Grigley agreed to do so. There is no

evidence that Sgt. Beavers or any other officer engaged in coercive conduct, express or

implicit, to induce Grigley to agree to the walk-through. Sgt. Beavers specifically denied

that he had made any threats or promises or used a show of force to obtain Grigley’s

compliance.

       {¶ 23} Sgt. Beavers observed evidence of a marijuana grow operation inside the

home during the walk-through and, after the walk-through was completed, he repeatedly

asked Grigley if he would consent to a search of his home. Grigley continued to be cordial,

but appeared “stressed” after the walk-through. Neverthless, there is no evidence that the

officers’ repeated requests pressured Grigley into signing a consent-to-search form. When

Beavers first asked if Grigley would give consent, Grigley asked why the officers wanted to
                                                                                            10

search. After hearing why the officers wanted to conduct a search of the residence, Grigley

asked if he could contact his attorney. The officers permitted Grigley the opportunity to do

so, although he never placed a call.

       {¶ 24}    After Grigley put his phone away, Grigley asked if he could call his

“people.”   Sgt. Beavers denied this request for safety reasons.         He explained, “The

allegations on the [hotline] call stated that there [were] high-powered weapons in there * * *

along with the drugs. That in amongst itself is a safety issue but calling other people over

just adds too many bodies, too many dangers to the scenario. Everything was cordial.

Everything was low key and quiet at this point. We didn’t need family members to come

over. * * * We didn’t want to create that potential danger with more people being there.”

       {¶ 25} We do not find that the officers’ actions in denying Grigley’s request to call

his family and in asking Grigley to turn over his cell phone were coercive. At this juncture,

the officers had a reasonable articulable suspicion that Grigley was engaged in criminal

activity, based on the items they witnessed in the house and the overwhelming odor of raw

marijuana. Although the encounter continued to be cordial, Grigley was not free to leave

while the police officers investigated. The purpose of an investigatory detention under

Terry “is to maintain the status quo so that the officer may investigate further as well as for

the safety and protection of the officer from physical harm by the person stopped.” State v.

Damron, 2d Dist. Montgomery No. 8703, 1985 WL 7654, *2 (Feb. 20, 1985). Asking

Grigley to hand his cell phone to an officer during the investigation reasonably allowed the

officers to proceed without the risk that Grigley might contact family members contrary to

the officers’ instructions. (There is no evidence that the officers searched the contents of
                                                                                           11

the phone or even suggested that they might search it.)

       {¶ 26}    Grigley never responded to the officers that he would not allow the search

of the residence, and the record does not indicate that Grigley was badgered into consenting.

 Contrast In re Parks, 10th Dist. Franklin No. 04AP-355, 2004-Ohio-6449 (consent to

search defendant was involuntarily given where officers had discovered no illegal activity

during defendant’s detention, officers repeatedly requested to search defendant, and, after

defendant refused the request, the officers indicated they could obtain a search warrant, even

though the facts would not support one).

       {¶ 27} Grigley asked Officer Howard what would happen if he did not consent to a

search, and Officer Howard responded that Sgt. Beavers appeared to be working on getting a

search warrant. “When an officer informs a suspect that he will obtain a search warrant if

the individual does not consent to a search, this does not necessarily vitiate an otherwise

voluntary consent.” State v. Clark, 2d Dist. Montgomery No. 18314, 2000 WL 1643789, *7

(Nov. 3, 2000); State v. Rednour, 2d Dist. Montgomery No. 25135, 2013-Ohio-2125, ¶ 49.

“If the officer’s statement simply advises the suspect of his precise legal situation, such a

‘threat’ is not coercion. However, * * * if an officer advises a suspect he will obtain a

search warrant if consent is not given, probable cause must exist to obtain that warrant.” Id.

 Here, the officers had walked through the home, noticed an “overwhelming” odor of raw

marijuana, and observed items that indicated a marijuana grow operation. Under these

circumstances, Officer Howard’s statement to Grigley simply advised Grigley of “his precise

legal situation.” There is no indication that Howard’s statement, in response to Grigley’s

question, was made to coerce Grigley’s consent.           Sgt. Beavers and Officer Howard
                                                                                            12

described their interaction with Grigley as “a very cordial conversation,” and they stated that

Grigley was “very cooperative.”

          {¶ 28}   Viewing the totality of circumstances, we find no error in the trial court’s

conclusion that Grigley’s consent to the walk-through and the search of his home was

voluntarily given.

          {¶ 29} Grigley cites to State v. Ludington, 7th Dist. Columbiana No. 99 CO 13,

2000 WL 1222227 (Aug. 28, 2000), which held that a defendant’s consent to the search of

his home was involuntary. In Ludington, six officers in “task force” uniform went to the

defendant’s home upon receiving reports that he was growing marijuana in his home and

sought consent to search the house.         After informing the defendant’s wife of their

suspicions, the wife called her husband at work and asked him to come home to address the

issue. The police asked the wife to wait outside with them. When defendant arrived home,

he was asked for his consent to search the home.           The defendant asked what would

happened if he refused. A detective responded that he had smelled marijuana in the home

and that the police would ask a judge for a search warrant. The defendant consented to the

search.     The trial court concluded that the State failed to prove that the consent was

voluntary, and the Seventh District affirmed.

          {¶ 30} In discussing the totality of the circumstances, the Seventh District noted

that detectives went to the home with the intent to seek the defendant’s consent to search the

home in order to discover evidence against him, that the defendant was called home from

work, that six officers “wearing task force outfits with identification hanging from their

necks and carrying guns” were at the home, that the defendant’s wife waited outside for 30
                                                                                            13

minutes, and that the defendant was not allowed to enter his home. The appellate court

further noted that defendant was informed of the reports that he was growing marijuana, but

he was not told the source of those complaints (which the court noted were several years

old). Finally, the appellate court noted that the defendant was told that, if he refused

consent, the officers were prepared to go to a judge with the reports and the allegation that

they smelled marijuana; the officers had told the defendant that they had “a pretty good idea

that it is in there.” The Seventh District concluded, “Considering the number of officers,

their characterization of the incriminating evidence, the restriction upon entering the home

and other relevant factors mentioned above, we cannot say that the court was incorrect in its

assessment of the totality of the circumstances.” Ludington at *4.

       {¶ 31} Ludington has some factual similarities to this case, but we find it

distinguishable in significant respects and unpersuasive.        Most notable, there is no

indication in this case that Sgt. Beavers or any of the other officers were dressed in tactical

gear and displayed weapons. Although five officers were on scene, only two officers went

to Grigley’s door, and Grigley promptly responded.          The record reflects that Grigley

voluntarily walked Sgt. Beavers and Officer Williams through his home, which contained

indicia of a marijuana grow operation and had a strong odor of raw marijuana. Grigley was

permitted to contact his attorney, although it appears that he did not. Finally, we do not find

that Officer Howard’s indication that the officers were looking into a search warrant was

made to coerce consent by Grigley.        Ludington does not compel us to conclude that

Grigley’s consent was not voluntarily given, and we find Ludington unpersuasive.

       {¶ 32} Grigley’s assignment of error is overruled.
                                                             14

                                           III.

       {¶ 33} The trial court’s judgment will be affirmed.

                                       ..........

HALL, J. and WELBAUM, J., concur.

Copies mailed to:

Tiffany C. Allen
Elizabeth C. Scott
Hon. Mary Katherine Huffman